DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “a hybrid air filtration medium”. It is unclear what structure is encompassed by a “hybrid air filtration medium”. The specification nor claims do not define how a filter media can be considered a “hybrid air filtration medium”. Claim 18 depends from claim 17 and is also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 17 – 20, 22, 23, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2007/0113529 to Gierer (hereinafter referred to as Gierer) in view of US Patent Application Publication No. 2007/0220852 to Lifshutz et al. (hereinafter referred to as Lifshutz).
	In regard to claim 12, as shown in figures 1 and 2, Gierer discloses an air filter (10). The air filter (10) includes a first end cap (14) at a first terminal end of the air filter that has a first opening and a second end cap (16) at a second terminal end of the air filter opposite the first terminal end that has a second opening. A filter media (12) is coupled to and sealed between the first end and the second end to circumferentially surround an interior cavity. Gierer does not specifically disclose the filter media (12) being comprised of a three-dimensional lofted fiber surface. Lifshutz discloses an air filtration media, as discussed in the abstract. As discussed in paragraphs [0005], [0018], and [0034], the filter media includes a layer of high loft filter media, which provides for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gierer to include a filter media that is comprised of a 3D lofted fiber surface as suggested by Lifshutz in order to increase the dust holding capacity and better distribute the dust throughout the filter media. 
	In regard to claims 17 and 18, the air filter medium of Lifshutz can be considered a hybrid air filtration medium, as broadly recited in the claim. As noted in paragraphs [0030] and [0031], the filter medium of Lifshutz can include synthetic fibers and thus be comprised of lofted non-woven synthetic fibers. 
	In regard to claims 19 and 20, Lifshutz discloses a filter media including a plurality of layers where the coarseness of the upstream layer is greater than the coarseness of the downstream layer. 
	In regard to claim 22, as shown in figure 2 of Gierer, a diameter of an interior opening of the first end cap (14) is less than a diameter of the interior cavity formed by the filter media (12). 
	In regard to claim 23, the seal (18) forms a rim defining the first opening and extending longitudinally past an exterior terminal end of the first end cap. 
	In regard to claim 28, the other seal (28) can be considered to form an interior rim on the second end cap (16). The interior rim (28) defines the second opening and projects longitudinally outwardly from a terminal end portion of the second end cap (16). 

Claims 12 – 21, 23, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application No. 2008/0041026 to Engel et al. (hereinafter referred to as Engel) in view of Lifshutz.
	In regard to claim 12, as best shown in figures 6 and 7, Engel discloses a filter cartridge (3) that can be considered an air filter. A first end cap (35) is provided at a first terminal end of the filter (3). The first end cap (35) has a first opening. A second end cap (36) is provided at a second terminal end of the filter (3) opposite the first terminal end. The second end cap (36) has a drain aperture (106) that can be considered a second opening. A filter media (31) is coupled to and sealed between the first end and the second end to circumferentially surround an interior cavity (3i). Engel does not specifically disclose the filter media being comprised of a three-dimensional lofted fiber surface. Lifshutz discloses an air filtration media, as discussed in the abstract. As discussed in paragraphs [0005], [0018], and [0034], the filter media includes a layer of high loft filter media, which provides for high dust holding capacity to better distribute dust throughout the entire media. Such a media can be considered to be comprised of a 3D lofted surface. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engel to include a filter media that is comprised of a 3D lofted fiber surface as suggested by Lifshutz in order to increase the dust holding capacity and better distribute the dust throughout the filter media. 



	In regard to claim 15, as shown in figure 4 of Engel, both reinforcing layers (32, 33) are configured to engage with the first end cap (35) and the second end cap (36).
	In regard to claim 16, as shown in figure 4 of Engel, a first reinforcing layer (33) can be disposed on a first side of the filter media (31), and a second reinforcing layer (32) can be disposed on a second side of the filter media (31).  
	In regard to claims 17 and 18, the air filter medium of Lifshutz can be considered a hybrid air filtration medium, as broadly recited in the claim. As noted in paragraphs [0030] and [0031], the filter medium of Lifshutz can include synthetic fibers and thus be comprised of lofted non-woven synthetic fibers. 
	In regard to claims 19 and 20, Lifshutz discloses a filter media including a plurality of layers where the coarseness of the upstream layer is greater than the coarseness of the downstream layer. 
	In regard to claim 21, as shown in figure 4 of Engel, a diameter of an interior opening of the first end cap (35) is substantially continuous with a wall of the interior cavity formed by the filter media (31). 
	In regard to claim 23, the axial ring projection (77) of Engel can be considered to form a rim defining the first opening and extending longitudinally past an exterior terminal end of the first end cap (35).
.

Claims 12 and 23 – 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2002/0162309 to Schmitz et al. (hereinafter referred to as Schmitz) in view of Lifshutz.
	In regard to claim 12, as shown in figure 1, Schmitz disclose an air filter. The air filter includes a first end cap (24) at a first terminal end of the air filter. The first end cap (24) has a first opening (26). A second end cap (32) is located at a second terminal end of the filter opposite the first terminal end. The second end cap includes drainage holes (40, 42), one of which can be considered to form a second opening. A filter media (20) is coupled to and sealed between the first end and the second end to circumferentially surround an interior cavity (22). Schmitz does not specifically disclose the filter media being comprised of a three-dimensional lofted fiber surface. Lifshutz discloses an air filtration media, as discussed in the abstract. As discussed in paragraphs [0005], [0018], and [0034], the filter media includes a layer of high loft filter media, which provides for high dust holding capacity to better distribute dust throughout the entire media. Such a media can be considered to be comprised of a 3D lofted surface. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmitz to include a filter media that is comprised of a 3D lofted fiber surface as suggested by Lifshutz in order to increase the dust holding capacity and better distribute the dust throughout the filter media.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of U.S. Patent No. 9,283,506 in view of Lifshutz. Claims 1 – 3 of the ‘506 patent disclose an air filter having all of the features in claims 12, 27, and 29 of the present application expect that the filter media is comprised of a three-dimensional lofted fiber surface. Lifshutz discloses an air filtration media, as discussed in the abstract. As discussed in paragraphs [0005], [0018], and [0034], the filter media includes a layer of high loft filter media, which provides for high dust holding capacity to better distribute dust throughout the entire media. Such a media .
Claims 12, 23, 24, 26, 27, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 10,010,823 in view of Lifshutz. Claims 1 – 9 of the ‘823 patent disclose an air filter having all of the features in claims 12, 23, 24, 26, 27, 29 and 30 of the present application expect that the filter media is comprised of a three-dimensional lofted fiber surface. Lifshutz discloses an air filtration media, as discussed in the abstract. As discussed in paragraphs [0005], [0018], and [0034], the filter media includes a layer of high loft filter media, which provides for high dust holding capacity to better distribute dust throughout the entire media. Such a media can be considered to be comprised of a 3D lofted surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air filter in the claims of the ‘823 patent to include a filter media that is comprised of a 3D lofted fiber surface as suggested by Lifshutz in order to increase the dust holding capacity and better distribute the dust throughout the filter media.
Claims 12 and 22 – 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 22 of U.S. Patent No. 10,493,392 in view of Lifshutz. Claims 1 – 22 of the ‘392 patent disclose an air filter having all of the features in claims 12 and 22 – 30 of the present application expect that the filter media .
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773